DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “connection shaft” of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because they fail to comply with drawing standards regarding numbering of views. The view numbers must be larger than the numbers used for the reference characters. See 	MPEP § 608.02(V) and 37 CFR 1.84(u)(2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A connection shaft is not recited in the disclosure or labeled in the drawings. It is unclear what element is being referred to as a connection shaft.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (US 2017/0325911 A1).
Regarding claim 1, Marshall discloses (Figures 1A-2B) a mounting device (10) for directly bonding brackets (26) to a tooth surface (0003, lines 1-6), comprising a tray (12) and a plurality of mounting racks (see figure 2B), each mounting rack (see figure 1A) of the plurality of mounting racks is configured for mounting a bracket (26) of the brackets, and the each mounting rack comprises a support (28) and a positioning clamp (14); the tray is configured as a support base for installing the plurality of mounting racks (see figure 1B); the support is configured as a fixed supporting part (Abstract), one end of the support is connected and fixed to a lingual or lip side of the tray (see figure 1A and paragraph 0020); the positioning clamp is configured as a rotating part to connect with the bracket and adjust a position of the bracket (0021, lines 10-15); the positioning 
Marshall fails to disclose that the diameter range of the damping rotation shaft is 0.2mm-5mm. This parameter is deemed a matter of design choice well within the skill of the ordinary artisan to be obtained through routine experimentation in the determining optimal results. Therefore it would have been obvious to one of ordinary skill in the art to have a damping rotation shaft that is smaller that falls within a diameter range often seen with bracket archwire slots.
Regarding claim 2, Marshall (figure 1A) discloses the positioning clamp (14) is provided with a mounting slot (30) for installing the damping rotation shaft (32), the damping rotation shaft rotates in the mounting slot, an outer wall of the damping rotation shaft matches with an inner wall of the mounting slot in whole or in part (0022), when the damping rotation shaft is rotated, the positioning clamp suspends at a position, and the damping rotation shaft rotates to the position (0023).
Regarding claim 3, Marshall discloses the support (28)  is provided with a mounting slot (30) matching the damping rotation shaft (52), and the damping 
Regarding claim 9, Marshall discloses a mounting device (10), wherein a diameter of the damping rotation shaft (32) is greater than or equal to an inner diameter of the mounting slot (0023).
Regarding claim 16, Marshall discloses a mounting device (10) for directly bonding the brackets to the tooth surface,22 wherein the positioning clamp (14) is an integrated structure, and the support (28) is an integrated structure (see figure 2A).

Allowable Subject Matter
Claims 4-8, 10, 11, 13-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached reference cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONEA R GRIER whose telephone number is (571)272-0436.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CRIS L RODRIGUEZ can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONEA R. GRIER/          Examiner, Art Unit 3772   

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772